Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 1 of 34             PageID #: 270




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                      )   Case No.: 1:19-cv-487-JMS-KJM
                                              )   (Copyright)
                       Plaintiff,             )
       vs.                                    )   COMPLAINT; EXHIBITS 1-4;
                                              )   DECLARATION OF STEPHANIE
   Muhammad Faizan,                           )   KESSNER; DECLARATION OF
                                              )   COUNSEL; DECLARATION OF
                                              )   DANIEL ARHEIDT
                       Defendant.             )
                                              )   (1) CONTRIBUTORY
                                              )       COPYRIGHT
                                              )       INFRINGEMENT
                                              )   (2) INTENTIONAL
                                              )       INDUCEMENT
                                              )   (3) DIRECT COPYRIGHT
                                              )       INFRINGEMENT
                                              )

                            FIRST AMENDED COMPLAINT

           Plaintiff HB Productions, Inc. (“Plaintiff”) files this First Amended Complaint

  against Defendant Muhammad Faizan (“Defendant”) and alleges as follows:

                            I.      NATURE OF THE ACTION

  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 2 of 34                PageID #: 271




           1.       Plaintiff brings this action to stop the massive piracy of its motion

  picture Hellboy brought on by Defendant.

           2.       To halt Defendant’s illegal activities, Plaintiff brings this action under

  the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

  “Copyright Act”) and allege that Defendant is liable for direct and contributory

  copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                             II.    JURISDICTION AND VENUE

           3.       This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question)

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.       Defendant solicits, transacts, or is doing business within this

  jurisdiction, and has committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that his acts would cause injury in this

  jurisdiction.

           5.       Defendant sent at least a substantial portion if not all of copies of

  Plaintiff’s motion pictures directly to individuals in Hawaii such as those shown in

  Exhibit “1” from one or more computing devices under his control.

           6.       Particularly, Defendant Faizan sent at least a piece of a copy of

  Plaintiff’s Work with a file name “Hellboy.2019.720p.HC.HDRip.x264-

  MkvCage.Com.mkv” to 12 Internet Protocol (“IP”) addresses in Hawaii.

                                                 2
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 3 of 34             PageID #: 272




           7.       Particularly, Defendant Faizan sent at least a piece of a copy of

  Plaintiff’s              Work             with           a          file          name

  “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG” to 23 IP addresses in

  Hawaii.

           8.       Defendant Faizan knew these 35 IP addresses were in Hawaii when he

  sent the at least a piece of each of said copies of Plaintiff’s Works.

           9.       Defendant Faizan causes harm to Plaintiff’s business within this

  District by diverting customers in this District to unauthorized Internet-based content

  distribution services through, at least, the interactive websites mkvcage.nl,

  mkvcage.fun and mkvcage.com.

           10.      Defendant Faizan has designed his interactive websites to individually

  target Hawaii users based upon their personal information such as web browsing

  history.

           11.      Upon information and belief, Defendant Faizan collects log files

  including the Internet Protocol (“IP”) address, Internet Service Provider (“ISP”) and

  browser type of each user who visits his interactive websites.

           12.      Upon information and belief, Defendant Faizan uses cookies and web

  beacons to store information such as personal preferences of users who visit their

  websites.

           13.      Upon information and belief, Defendant Faizan obtains financial

                                                3
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 4 of 34           PageID #: 273




  benefit from his users in Hawaii via third party advertisements such as Google

  through the Google AdSense program.

           14.      Upon information and belief, Defendant uses the cookies, log files

  and/or web beacons to narrowly tailor the website viewing experience to the

  geolocation of the user. Particularly, users in Hawaii receive advertisements based

  upon their location and websites they have previously visited.

           15.      Defendant Faizan solicits feedback from his users. Namely, movies

  that his users wish for him to pirate.




           16.      Defendant Faizan solicits donations from his users in Hawaii and the

  United States from his interactive website.




                                               4
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 5 of 34               PageID #: 274




           17.      In the alternative, the Court has jurisdiction of Defendant Faizan

  pursuant to Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least

  the following reasons: (1) Plaintiff’s claims arise under federal law; (2) the

  Defendant Faizan purposely directed his electronic activity into the United States

  and targets and attracts a substantial number of users in the United States and, more

  particularly, this District; (3) Defendant Faizan does so with the manifest intent of

  engaging in business or other interactions with the United States; (4) the Defendant

  Faizan is not subject to jurisdiction in any state’s courts of general jurisdiction; and

  (5) exercising jurisdiction is consistent with the United States Constitution and laws.

           18.      Defendant Faizan has sent at least a piece of a copy of Plaintiff’s Work

  if not the entire copy to IP addresses in the United States for at least 16,942 instances.

           19.      Particularly, Defendant Faizan sent a piece of a copy of Plaintiff’s

  Work with a file name “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv”
                                                5
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 6 of 34               PageID #: 275




  to IP addresses in the United States at least 8555 times.

           20.      Particularly, Defendant Faizan sent a piece of a copy of Plaintiff’s

  Work with a file name “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG”

  to IP addresses in the United States at least 8387 times.

           21.      Defendant Faizan knew these IP addresses were in the United States

  when he sent the at least a piece of the copy of Plaintiff’s Works 16,942 times.



           22.      The United States is the second highest source of traffic to the website

  of Defendant Faizan.




           23.      Defendant Faizan has received over 9 million visitors to his website

  mkvcage.com since May of 2019.




                                                6
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 7 of 34             PageID #: 276




           24.      Defendant Faizan uses or has used many United States (“US”) based

  sources for operating his interactive websites.           Defendant Faizan uses the

  nameserver company Cloudflare, Inc. (California), the domain Registrar and hosting

  service of Namecheap (Arizona), the email service of the US Company Google

  (California). Defendant Faizan used the US company PayPal to make a payment to

  Namecheap when registering the domain mkvcage.cc on Jan. 6, 2018. Defendant

  Faizan used the US social media platforms TWITTER, INSTAGRAM and Reddit

  to promote his websites.

           25.      Defendant Faizan purposely avails himself of the advantages of US law.

  Particularly, Defendant Faizan takes advantage of the safe harbor provisions of the

  Digital Millennium Copyright Act (“DMCA”) on his website.




                                                7
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 8 of 34           PageID #: 277




           26.      Upon information and belief, Defendant Faizan has purposely availed

  himself of the benefit of the DMCA with respect to other websites he owns and/or

  controls such as, for example, the website FAIZANATHAR.COM.

           27.      Upon information and belief, Defendant Faizan submitted at least two

  DMCA notices to Google requesting Google to remove search results for websites

  that he believed infringed his rights in the website faizanathar.com on March 25,

  2018.

           28.      Upon information and belief, when Defendant Faizan submitted said
                                               8
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 9 of 34          PageID #: 278




  least two DMCA notices to Google, he agreed to be subject to the jurisdiction of the

  United States.

           29.      Defendant Faizan promotes overwhelmingly if not exclusively motion

  pictures produced by US companies on their interactive websites.

           30.      Defendant Faizan even includes a webpage of the Internet Movie

  Database (“IMDB”) top 250 movies with a download link below each movie to

  unlawfully download the specific movie. The IMDB is operated by IMDB.com,

  Inc., a subsidiary of the US company Amazon and includes primarily US movies.




           31.      Defendant Faizan promoted Plaintiff’s motion picture prominently on

  their websites to attract new users.




                                              9
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 10 of 34               PageID #:
                                    279




          32.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

 because: (a) all or a substantial part of the events or omissions giving rise to the

 claims occurred in this District; and (c)(3) although Defendant is not a resident of

 the United States he may be sued in this District.

                                       III.   PARTIES

                                       A. The Plaintiff
          33.      The Plaintiff is a corporation organized and existing under the laws of

 the State of Nevada.          The Plaintiff has its principal offices in Los Angeles,

                                               10
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 11 of 34             PageID #:
                                    280



 California.

          34.      Plaintiff is the owner of the copyright for the motion picture in the

 Work “Hellboy”, (hereafter: the “Work”) a major motion picture released in 2018.

          35.      The Work is an action movie starring David Harbour, Milla Jovovich,

 IanMcShane. The Work tells the story of a legendary half-demon superhero called

 to the English countryside to battle a trio of rampaging giants where he suddenly

 becomes caught in a clash between the supernatural and the human.

          36.      The Plaintiff is an affiliate of Millennium Media, a production

 company and distributor of a notable catalog of major motion pictures, including,

 among others, Rambo: Last Blood, The Expendables, Olympus Has Fallen and

 London Has Fallen. See www.millenniumfilms.com.

                                        B. The Defendant

          37.      Upon information and belief, Defendant Faizan resides in Gujranwala,

 Pakistan.

          38.      Defendant Faizan operates an interactive website mkvcage.nl and

 previously mkvcage.fun and mkvcage.com (hereafter: “MKVCAGE website”)

 which include a library of torrent files for copyright protected motion pictures,

 including Plaintiff’s. The torrent files can be used by a BitTorrent client application

 to download and reproduce motion pictures for free and without license.



                                              11
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 12 of 34              PageID #:
                                    281



          39.      Defendant Faizan creates the torrent files made available on the

 MKVCAGE website. Particularly, Defendant Faizan created the torrent files:

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv                                     and

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG and distributes them

 from the MKVCAGE website.

          40.      Upon information and belief, Defendant Faizan uses a process referred

 to as “ripping” to create a copy of motion pictures from either Blu-ray or legal

 streaming services.

          41.      Defendant Faizan sometimes includes words such as “MkvCage.com”

 in the titles of the torrent files he creates in order to enhance his reputation for the

 quality of his torrent files and attract users to his interactive MKVCAGE website.

          42.      In response to a DMCA notice and subpoena, the Registrar Namecheap

 has indicated that the true name of the registrant of mkvcage.fun website is

 Defendant Faizan and that Defendant Faizan is also the registrant for the domains

 mkvcage.com, mkvcage.ws, mkvcage.cc and mkvcage.me.

          43.      Upon information and belief, Namecheap informed Defendant Faizan

 of Plaintiff’s DMCA notice. Defendant Faizan promptly moved his website from

 mkvcage.fun to mkvcage.com.

          44.      Defendant Faizan subsequently begin operating the website

 mkvcage.nl jointly with 1337 Services, LLC (“1337”).

                                              12
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 13 of 34                     PageID #:
                                    282



          45.      1337 is a limited liability company organized under the laws of the

 Caribbean island of St. Kitts and Nevis.

          46.      1337 was created and is controlled by Peter Sunde Kolmisoppi.

          47.      Peter Sunde Kolmisoppi is a notorious copyright thief who was

 sentenced to prison in Sweden for his creation of The Pirate Bay.

          48.      Upon information and belief, the individuals DOES 1-35 are users of

 the interactive website of Defendant Faizan.

          49.      The DOES 1-35 include members of two groups of BitTorrent users or

 peers whose computers are collectively interconnected for the sharing of a particular

 unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

 is associated with has a unique “hash” number, which in this case is: SHA1:

 0550544E834856FC1F012A567388F0307CD8A61A (the “First Unique Hash

 Number”)          for     DOES     1-6   and         30-35   and    the      file    name   is

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv;                             and       SHA1:

 18031E80B3360664B3641E1B7952172740AD5A63 (the “Second Unique Hash

 Number”)            for         DOES     7-29         and     the     file          name    is

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG.

                           IV.          FACTUAL BACKGROUND
          A. The Plaintiff Owns the Copyright to the Work



                                                 13
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 14 of 34               PageID #:
                                    283



          50.      The Plaintiff is the owner of the copyright in the Work. The Work is

 the subject of a copyright registration, and this action is brought pursuant to 17

 U.S.C. § 411. See Exhibit “2”.

          51.      The Work is a motion picture currently offered for sale in commerce.

 A Blu-ray copy of the Work is currently available for sale at a retailer in Kailua

 Kona, Hawaii for $15.95.




          52.      Defendant had notice of Plaintiff’s rights through at least the credits

 indicated in the content of the motion pictures which bore proper copyright notices.

          53.      Defendant also had notice of Plaintiff’s rights through general

 publication and advertising associated with the motion picture, and packaging and

 copies, each of which bore a proper copyright notice.

          B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyright

          54.      BitTorrent is one of the most common peer-to-peer file sharing

 protocols (in other words, set of computer rules) used for distributing large amounts
                                               14
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 15 of 34                 PageID #:
                                    284



 of data.

          55.      The BitTorrent protocol’s popularity stems from its ability to distribute

 a large file without creating a heavy load on the source computer and network. In

 short, to reduce the load on the source computer, rather than downloading a file

 from a single source computer (one computer directly connected to another), the

 BitTorrent protocol allows users to join a "swarm" of host computers to download

 and upload from each other simultaneously (one computer connected to numerous

 computers).

          1. DOES 1-35 installed a BitTorrent Client onto his or her Computer.

          56.      A BitTorrent Client is a software program that implements the

 BitTorrent Protocol. There are numerous such software programs which can be

 directly downloaded from the Internet.

          57.      Once installed on a computer, the BitTorrent Client serves as the user’s

 interface during the process of uploading and downloading data using the BitTorrent

 protocol.

          58.      DOES 1-35 installed a BitTorrent Client onto their respective

 computer.

          2. The Initial Seed, Torrent, Hash and Tracker

          59.      A BitTorrent user that wants to upload a new file, known as an “initial


                                                15
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 16 of 34                PageID #:
                                    285



 seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

 he or she installed onto his or her computer.

          60.      The Client takes the target computer file, the “initial seed,” here the

 copyrighted Work, and divides it into identically sized groups of bits known as

 “pieces.”

          61.      The Client then gives each one of the computer file’s pieces, in this

 case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

 known as a “hash” and records these hash identifiers in the torrent file.

          62.      When another peer later receives a particular piece, the hash identifier

 for that piece is compared to the hash identifier recorded in the torrent file for that

 piece to test that the piece is error-free. In this way, the hash identifier works like

 an electronic fingerprint to identify the source and origin of the piece and that the

 piece is authentic and uncorrupted.

          63.      Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

 (suggested) names for the files, their lengths, the piece length used, and the hash

 identifier for each piece, all of which are used by Clients on peer computers to verify

 the integrity of the data they receive.

          64.      The “tracker” is a computer or set of computers that a torrent file

 specifies and to which the torrent file provides peers with the URL address(es).

                                               16
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 17 of 34                PageID #:
                                    286



          65.      The tracker computer or computers direct a peer user’s computer to

 other peer user’s computers that have particular pieces of the file, here the

 copyrighted Work, on them and facilitates the exchange of data among the

 computers.

          66.      Depending on the BitTorrent Client, a tracker can either be a dedicated

 computer (centralized tracking) or each peer can act as a tracker (decentralized

 tracking.)

          3. Torrent Sites

          67.      “Torrent sites” are websites that index torrent files that are currently

 being made available for copying and distribution by people using the BitTorrent

 protocol. There are numerous torrent websites including those of Defendant Faizan.

          68.      Upon information and belief, DOES 1-35 went to the torrent site of

 Defendant Faizan to download Plaintiff’s copyrighted Work. Particularly, the

 torrent files downloaded by DOES 1-35 were created by Defendant Faizan and

 made available by Defendant Faizan on his MKVCAGE website.

          4. Uploading and Downloading a Work Through a BitTorrent Swarm

          69.      Once the initial seeder has created a torrent and uploaded it onto one

 or more torrent sites, then other peers begin to download and upload the computer

 file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

 protocol and BitTorrent Client that the peers installed on their computers.

                                               17
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 18 of 34              PageID #:
                                    287



          70.      The BitTorrent protocol causes the initial seeder’s computer to send

 different pieces of the computer file, here the copyrighted Work, to the peers

 seeking to download the computer file.

          71.      Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Work, it starts transmitting that piece to the other peers.

          72.      In this way, all of the peers and seeders are working together in what

 is called a “swarm.”

          73.      Here, DOES 1-35 (through each of the three groups) participated in the

 same swarm and directly interacted and communicated with other members of that

 swarm through digital handshakes, the passing along of computer instructions,

 uploading and downloading, and by other types of transmissions.

          74.      In this way, and by way of example only, one initial seeder can create

 a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

 form of a computer file, like the Work here, upload the torrent onto a torrent site,

 and deliver a different piece of the copyrighted Work to each of the peers. The

 recipient peers then automatically begin delivering the piece they just received to

 the other peers in the same swarm.

          75.      Once a peer has downloaded the full file, the BitTorrent Client

 reassembles the pieces and the peer is able to view the movie. Also, once a peer has

 downloaded the full file, that peer becomes known as “an additional seed,” because

                                              18
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 19 of 34              PageID #:
                                    288



 it continues to distribute the torrent file, here the copyrighted Work.

          5. The Plaintiff’s Computer Investigator Identified the DOE 1-35’s IP

          Addresses as Participants in Swarms That Were Distributing the Plaintiff’s

          Copyrighted Work

          76.      The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

 addresses that are being used by those people that are using the BitTorrent protocol

 and the Internet to reproduce, distribute, display or perform the Plaintiff’s

 copyrighted Work.

          77.      MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

          78.      MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique

 Hash Number.

          79.      The IP addresses, Unique Hash Number, and hit dates contained on

 Exhibit “1” accurately reflect what is contained in the evidence logs, and show that

 DOES 1-35 have copied a piece of the Plaintiff’s copyrighted Work identified by

 the Unique Hash Numbers.

          80.      The DOES 1-35’s computers used the identified IP address to connect

 to the investigative server from a computer in this District in order to transmit a full

                                             19
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 20 of 34            PageID #:
                                    289



 copy, or a portion thereof, of a digital media file identified by the Unique Hash

 Number.

          81.      MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 address listed on Exhibit 1 and verified that re-assemblage of the pieces using a

 BitTorrent Client results in a fully playable digital motion picture of the Work.

          82.      MEU’s agent viewed the Works side-by-side with the digital media

 file that correlates to the Unique Hash Number and determined that they were

 identical, strikingly similar or substantially similar.

          83.      MEU’s agent logged 8555 instances of infringing transactions in the

 United States and 38567 infringing transactions worldwide with the Unique Hash

 Number 0550544E834856FC1F012A567388F0307CD8A61A shown in Exhibit

 “1” as of September 1, 2019.

          84.      MEU’s agent logged 8387 instances of infringing transactions in the

 United States and 66476 infringing transactions worldwide with the Unique Hash

 Number 18031E80B3360664B3641E1B7952172740AD5A63 shown in Exhibit

 “1” as of September 1, 2019.

          C. Defendant Faizan is the initial Seeder of the Work

          85.      Defendant Faizan was the initial seeder who copied the Work, created

 the torrent files Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv and

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG and distributed them via

                                              20
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 21 of 34                PageID #:
                                    290



 the MKVCAGE websites.

          86.      Defendant Faizan seeded copies of the work from computing devices

 under his control under his username to other notorious movie piracy sites such as

 ETTV and 1337x.

          87.      Accordingly, Defendant Faizan is the initial contributor and creator of

 the Swarms identified by the Unique Hash Numbers.

          88.      Defendant Faizan did not and does not have a license from Plaintiff to

 copy Plaintiff’s Work.

          D. Defendant Faizan distributes the torrent files of the Work

          89.      Defendant      Faizan      has      made      the     torrent     files

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv,

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG                                       and

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv available to users in

 Hawaii such as DOES 1-35, the United States and the entire World to download

 from the MKVCage website and other notorious movie piracy sites such as ETTV

 and 1337x.

          90.      Defendant Faizan also made available the files Hellboy (2019) 720p

 BRRip HEVC 750MB ; Hellboy (2019) 1080p BRRip 6CH 2.3GB ; Hellboy (2019)

 720p BRRip 1.1GB ; Hellboy (2019) 1080p AMZN WEB-DL 6CH 2.2GB ;

 Hellboy (2019) 1080p WEB-DL 6CH 2GB ; Hellboy (2019) 720p WEB-DL

                                               21
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 22 of 34               PageID #:
                                    291



 950MB ; Hellboy (2019) 720p HC HDRip 950MB available to users in Hawaii such

 as DOES 1-35, the United States and the entire World to download from the

 MKVCage website and other notorious movie piracy sites such as ETTV and 1337x.

          91.      Defendant           Faizan          uploaded           the         file

 “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv” to the website ibit.uno

 of 1337 in early July of 2019 where the Torrent File can be downloaded. Defendant

 Faizan used his profile “mkvcage” when uploading the file in order to maintain

 brand awareness of the quality of his torrent files.




          92.      Defendant Faizan did not and does not have a license from Plaintiff to

 distribute copies of Plaintiff’s Work.

          93.      As of Sept. 6, 2019 and the date of the infringements, Defendant Faizan

                                                22
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 23 of 34              PageID #:
                                    292



 does not have a DMCA agent as required by the DMCA to assert safe harbor.




          E. Defendant Faizan induces infringements of the Work

          94.      Users of the Defendant Faizan’s interactive websites such as DOES 1-

 35 use the websites for their intended and unquestionably infringing purposes, most

 notably to obtain immediate, unrestricted, and unauthorized access to unauthorized

 copies of Plaintiff’s Copyrighted Work.

          95.      Defendant Faizan promotes his websites for overwhelmingly, if not

 exclusively, infringing purposes, and that is how the users use the websites.

          96.      The commercial value of Defendant Faizan’s websites depend on high-

 volume use of unauthorized content through the websites. Defendant Faizan

 promises his users reliable and convenient access to all the content they can watch

 and users visit the websites based on Defendant Faizan’s apparent success in

 delivering infringing content to his customers.

          F. Defendant Faizan misrepresents the legality of the torrent files he


                                              23
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 24 of 34                PageID #:
                                    293



          distributes.

          97.      Defendant Faizan promotes and/or advertises his MKVCAGE website

 commercially in interstate commerce.

          98.      Defendant Faizan has distributed torrent files of the Work in interstate

 commerce from his MKVCAGE website.

          99.      Defendant Faizan’s website includes misleading statements and/or

 false descriptions that misrepresent the nature, characteristics, qualities of the

 torrent files he distributes.

          100. Particularly, Defendant Faizan’s statements that the torrent files can be

 used to watch Plaintiff’s Work misrepresents the illegal nature of the torrent files

 he distributes.

          101. Particularly, Defendant Faizan’s omission that using the torrent files

 he distributes as promoted would subject the user to liability for copyright

 infringement misrepresents the illegal nature of his torrent files.

          102. Defendant Faizan advertises, promotes, markets and distributes torrent

 files on his MKVCAGE website for the purpose of watching free movies.

          103. Defendant Faizan advertised, promoted, marketed and distributed

 torrent files on the social media website FACEBOOK under the username

 MKCAGE for the purpose of watching free movies until approximately September

 of 2019.

                                               24
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 25 of 34          PageID #:
                                    294



          104. Defendant Faizan advertises, promotes, markets and distributes torrent

 files on the social media website REDDIT for the purpose of watching free movies.

          105. Defendant Faizan advertises, promotes, markets and distributes torrent

 files on the social media website TWITTER under the handle @Mkvcage for the

 purpose of watching free movies.

          106. Defendant Faizan advertises, promotes, markets and distributes torrent

 files on the social media website INSTAGRAM under the handle @Mkvcage for

 the purpose of watching free movies.




          107. Accordingly, Defendant has made and distributed in interstate

 commerce and in this District, commercial advertising or promotions that contains

 false or misleading representations of fact.

          108. Defendant Faizan has not obtained a license from Plaintiff or, upon

 information or belief, any Copyright holders to publicly perform or distribute their


                                           25
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 26 of 34            PageID #:
                                    295



 motion pictures.

          109. Defendant Faizan does not mention the illegality of the torrent files in

 his promotional language of his MKVCAGE website.

          110. Defendant Faizan has gone to great lengths to conceal himself from the

 public, including by using a privacy service to conceal his contact information in

 connection with registering and hosting his websites.

          111. Consumers are likely to be misled and deceived into believing the

 torrent files of Defendant Faizan can be legally used for viewing Copyrighted

 motion pictures by the promotional language on Defendant Faizan’s MKVCAGE

 website.

          112. Defendant Faizan’s false and misleading promotions of his torrent files

 are designed to entice consumers to use Defendant Faizan’s MKVCAGE website

 for viewing motion pictures rather than retailers, distributors or streaming services

 licensed by Plaintiff.

          113. Because Defendant Faizan does not pay for a license to distribute or

 copy any motion pictures, he can distribute the torrent files for nothing while

 profiting from advertisements on his websites and donations.            In this way,

 Defendant Faizan entices consumers who would otherwise pay to own and/or watch

 Plaintiff’s Works on a legitimate platform.         In doing so, Defendant Faizan

 wrongfully misleads and deceives consumers into believing that they are using a

                                            26
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 27 of 34              PageID #:
                                    296



 legitimate platform to watch and/or copy Plaintiff’s Works, when in fact consumers

 are putting themselves at risk for criminal and civil penalties for Copyright

 Infringement.

          114. Defendant benefits financially from the infringement of the Works by

 the Hawaii users of his torrent files.

          115. Plaintiff is informed and believes that Defendant Faizan’s wrongful

 conduct has resulted in increased traffic to his websites while hindering the sale of

 Plaintiff’s Work through legitimate distribution channels. Plaintiff has sustained

 and will sustain damages as a result of Defendant Faizan’s wrongful conduct.


                             V. FIRST CLAIM FOR RELIEF
                                   (Intentional Inducement)

          116. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          117. Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          118. Defendant Faizan had actual knowledge of third parties’ infringement

 of Plaintiff’s exclusive rights under the Copyright Act.

          119.     Defendant Faizan intentionally induced the infringement of Plaintiff’s

 exclusive rights under the Copyright Act, including infringement of Plaintiff’s

 exclusive right to publicly distribute copies of Copyrighted Works.

                                              27
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 28 of 34            PageID #:
                                    297



          120. As intended and encouraged by Defendant Faizan, his websites provide

 torrent files that connect users to Torrent sources and/or sites that deliver copies of

 Plaintiff’s Copyrighted Work. The operators of these Torrent sources directly

 infringe Plaintiff’s exclusive rights by providing unauthorized copies of the works

 to the public, including to users of Defendant Faizan’s websites.

          121. Once the user of Defendant Faizan’s websites have obtained a complete

 copy of the Plaintiff’s Copyrighted Works, that particular user also becomes another

 Torrent source that delivers copies of Plaintiff’s Copyrighted Work.

          122. Defendant Faizan induces the aforementioned acts of infringement by

 supplying the torrent file that facilitates, enables, and creates direct links between

 their users and the infringing Torrent source, and by actively inducing, encouraging

 and promoting the use of his websites for blatant copyright infringement.

          123. Defendant Faizan’s intentional inducement of the infringement of

 Plaintiff’s rights in its Copyrighted Work constitutes a separate and distinct act of

 infringement.

          124. Defendant Faizan’s inducement of the infringement of Plaintiff’s

 Copyrighted Work is willful, intentional, and purposeful, and in disregard of and

 with indifference to the rights of Plaintiff.

          125. Defendant Faizan’s actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

                                            28
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 29 of 34            PageID #:
                                    298



                              VI. SECOND CLAIM FOR RELIEF
                   (Contributory Copyright Infringement based upon Material
                                        Contribution)

          126. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          127. Defendant Faizan had actual or constructive knowledge of infringement

 of Plaintiff’s exclusive rights under the Copyright Act. Defendant Faizan knowingly

 and materially contributes to such infringing activity.

          128. Defendant Faizan knowingly and materially contributes to the

 infringement of Plaintiff’s exclusive rights under the Copyright Act, including

 infringement of Plaintiff’s exclusive right to distribute the Work. Defendant Faizan

 designs and promotes his websites to provide torrent files that connect customers to

 unauthorized online torrent sources to download copies of Plaintiff’s Copyrighted

 Work. The operators of these torrent sources directly infringe Plaintiff’s distribution

 rights by providing copies of the Work to the public, including to website users. The

 operators, or others operating in concert with them, control the facilities and

 equipment used to store and deliver copies of the content, and they actively and

 directly cause the content to be distributed when users run the torrent file obtained

 from the website.

          129. Defendant Faizan knowingly and materially contributes to the

 aforementioned acts of infringement by supplying the website that facilitates,

                                           29
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 30 of 34           PageID #:
                                    299



 encourages, enables, and creates direct links between website users and infringing

 operators of the Torrent services, and by actively encouraging, promoting, and

 contributing to the use of the website for blatant copyright infringement.

          130. Defendant Faizan’s knowing and material contribution to the

 infringement of Plaintiff’s rights in the Copyrighted Work constitutes a separate and

 distinct act of infringement.

          131. Defendant Faizan’s knowing and material contribution to the

 infringement of Plaintiff’s Copyrighted Work is willful, intentional, and purposeful,

 and in disregard of and with indifference to the rights of Plaintiff.

          132. As a direct and proximate result of the infringement to which Defendant

 Faizan knowingly and materially contributes, Plaintiff is entitled to damages of at

 least $270,902.58 and Defendant Faizan’s profits in amounts to be proven at trial.

          133. Defendant Faizan obtained a direct financial interest, financial

 advantage, and/or economic consideration from the infringements in Hawaii as a

 result of his infringing actions in the United States.

          134. Defendant Faizan’s actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

                                 VII. THIRD CLAIM FOR RELIEF
                   (Contributory Copyright Infringement based upon participation in
                                       the BitTorrent Swarm)


          135. Plaintiff re-alleges and incorporates by reference the allegations
                                             30
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 31 of 34            PageID #:
                                    300



 contained in each of the foregoing paragraphs.

          136. By participating in the BitTorrent swarms with others such as DOES

 1-35, Defendant Faizan induced, caused or materially contributed to the infringing

 conduct of others.

          137. Plaintiff did not authorize, permit, or provide consent to the Defendant

 Faizan inducing, causing, or materially contributing to the infringing conduct of

 others.

          138. Defendant Faizan knew or should have known that the other BitTorrent

 users in a swarm with him were directly infringing the Plaintiff’s copyrighted Work

 by copying constituent elements of the registered Work that are original. Indeed,

 Defendant Faizan directly participated in and therefore materially contributed to

 others’ infringing activities.

          139. The Defendant Faizan’s infringements were committed “willfully”

 within the meaning of 17 U.S.C. § 504(c)(2).

          140. By engaging in the contributory infringement alleged in this

 Complaint, the Defendant Faizan deprived not only the producer of the Work from

 income that could have been derived when this film was shown in public theaters

 and offered for sale or rental, but also all persons involved in the production and

 marketing of this film, numerous owners of local theaters and retail outlets in

 Hawaii and their employees, and, ultimately, the local economy. The Defendant’s

                                            31
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 32 of 34            PageID #:
                                    301



 misconduct therefore offends public policy.

          141. The Plaintiff has suffered damages of $270,902.58 in the United States

 that were proximately caused by the Defendant’s contributory copyright

 infringement including, but not limited to lost sales, price erosion, and a diminution

 of the value of its copyright.

                           VIII. FOURTH CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

          142. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          143. Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          144. Defendant Faizan copied the constituent elements of the Work when

 creating the torrent files.

          145. Plaintiff did not authorize, permit, or provide consent to Defendant to

 copy, reproduce, redistribute, perform, or display their Works.

          146. As a result of the foregoing, Defendant Faizan violated the Plaintiff’s

 exclusive right to reproduce the Work in copies, in violation of 17 U.S.C. §§ 106(1)

 and 501.

          147. Defendant’s infringements was committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

          148. The Plaintiff has suffered damages that were proximately caused by
                                            32
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 33 of 34            PageID #:
                                    302



 the Defendant’s copyright infringements including, but not limited to lost sales,

 price erosion, and a diminution of the value of its copyright.



                                PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff respectfully requests that this Court:

          (A) enter a permanent injunction enjoining Defendant from continuing to

 directly infringe and contribute to infringement of the Plaintiff’s copyrighted Work;

          (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

 that, Cloudflare and any other service provider cease providing service for the

 websites: (i) mkvcage.com; and (ii) any mirror websites in concert with

 mkvcage.com such as, but not limited to mkvcage.ws and mkvcage.cc, immediately

 cease said service;

          (C) that, upon Plaintiff’s request, those in privity with Defendant and those

 with notice of the injunction, including any Internet search engines, ISP, Web hosts,

 domain-name registrars, and domain name registries and/or their administrators that

 are provided with notice of the injunction, cease facilitating access to any or all

 domain names and websites through which Defendant Faizan engages in the

 aforementioned infringements;

          (D) award the Plaintiff’s actual damages of $270,902.58 and Defendant’s

 profits in such amount as may be found; alternatively, at Plaintiff’s election, for

                                            33
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 40 Filed 02/14/20 Page 34 of 34                PageID #:
                                    303



 maximum statutory damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

          (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505; and

          (F) grant the Plaintiff any and all other and further relief that this Court deems

 just and proper.

          The Plaintiff hereby demands a trial by jury on all issues properly triable by

 jury.

          DATED: Kailua-Kona, Hawaii, January 23, 2020.


                                     CULPEPPER IP, LLLC


                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiff
                                     HB Productions, Inc.




                                              34
 20-018B 19cv487
